Citation Nr: 0404994	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable rating for 
paresthesias of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for paresthesias of the left lower extremity.

3.  Entitlement to an initial compensable rating for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for lumbosacral strain and 
paresthesias of the lower extremities.  He is in receipt of a 
10 percent rating for paresthesias of the left lower 
extremity; his right lower extremity and low back disability 
are noncompensably evaluated.  

The veteran contends that his back and leg symptomatology is 
more severe than reflected by the currently assigned 
percentage ratings.  He is employed as a long-haul truck 
driver and reports that it is becoming increasingly more 
difficult and painful to perform his normal job functions.  
He specifically states that his left leg and hip become 
painful to the extent that he is unable to drive or stand 
without taking pain pills or laying down, and cites to 
worsened symptomatology after prolonged activities.  The 
veteran has not been afforded a VA examination for 
compensation purposes since August 2002.  A more contemporary 
examination is needed in this case to ascertain an accurate 
disability picture prior to Board consideration of the 
ratings to be assigned to the veteran's lower extremity and 
back disabilities.

Moreover, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended twice during the pendency of the veteran's claim.  

First, although the veteran's spinal disability is currently 
evaluated under Diagnostic Code 5292, he is separately 
service connected for neurologic impairment that have been 
likely attributed to his in-service accident.  As such, 
ratings based on intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 are potentially for 
consideration.  Diagnostic Code 5293 was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The revised diagnostic code provides for the 
evaluation of intervertebral disc syndrome (pre-operatively 
or post-operatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Although the veteran was 
advised of both the old and revised versions of Diagnostic 
Code 5293 in the April 2003 statement of the case, the 
medical evidence of record contains insufficient findings to 
allow for evaluation using the criteria under Diagnostic Code 
5293.

Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected lumbosacral strain.  The veteran has not 
been advised of these regulatory changes and the RO has not 
yet considered the veteran's appeal under the revised 
Diagnostic Codes.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations is completed 
consistent with all governing legal 
authority.  Such action should include 
informing the veteran of the evidence 
needed to support his claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  Furthermore, the RO 
should notify the veteran of the 
revisions of the pertinent portions of 
VA's Rating Schedule, see 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) and 68 
Fed. Reg. 51,454-51,458 (August 27, 
2003).  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA medical providers who have examined or 
treated him for a his low back or lower 
extremities.  The RO should take the 
appropriate steps to obtain identified 
records not already associated with the 
claims file.

3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's lumbosacral strain and 
bilateral paresthesias.  VA should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected low back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk.  The examiner should 
elicit history concerning the frequency 
and duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  In this regard the examiner 
is requested to comment on the veteran's 
bilateral lower extremity paresthesias 
and to specifically identify the nerve 
involved; the presence and degree, or 
absence of, nerve paralysis, and to state 
whether such is related to the veteran's 
back disability or whether such instead 
represents a separate disability entity.

The examiner is further requested to 
discuss the location, size and appearance 
of scarring attributable to the veteran's 
service-connected low back or lower 
extremity disabilities and to identify 
the presence and degree, or absence, of 
any functional loss residual to such 
scarring.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's low back and lower extremity 
disabilities on the veteran's ability to 
work.  

The rationale for all opinions expressed 
should also be provided.

4.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record, with 
consideration as to the propriety of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
should ensure that consideration is given 
to all potentially applicable legal 
criteria, to include the relevant changes 
to VA's Rating Schedule.  If the RO 
denies any benefit sought on appeal, it 
should provide the veteran and his 
representative a supplemental statement 
of the case, which includes appropriate 
citation to the provisions governing VA's 
duties to notify and assist as well as to 
any applicable legal criteria not already 
provided to the veteran.  The veteran and 
his representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


